Citation Nr: 0014764	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-38 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son




INTRODUCTION

The veteran had active military service from November 1945 to 
December 1965; he died in January 1992 at the age of 64.  The 
appellant is the veteran's surviving spouse.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in February 1998, it was remanded to the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO) for development in accordance with the 
provisions of 38 U.S.C.A. § 5103 (West 1991).  Following the 
completion of the requested development, the case was 
returned to the Board in May 2000, and is now ready for 
further appellate review.  

It is noted that following the RO's issuance of a 
supplemental statement of the case in January 2000, the 
appellant submitted copies of service medical records and 
post-service medical records to the RO in February 2000.  A 
review of these documents reveal them to be duplicates of 
evidence previously of record.  Consequently, the Board finds 
that there was no requirement for the issuance of another 
supplemental statement of the case by the RO following the 
receipt of these duplicate records.  38 C.F.R. § 19.31 
(1999).  


FINDINGS OF FACT

1.  The veteran died in January 1992 at the age of 64.

2.  A January 1992 Certificate of Death indicates that the 
immediate cause of the veteran's death was sepsis.  An August 
1995 correction to the veteran's death certificate indicates 
that the veteran's immediate cause of death was due to 
sepsis, right thalamic stroke, pulmonary congestion and 
hypostasis, hypertensive renal disease, and gouty arthritis; 
other significant conditions contributing to death but not 
resulting in the underlying cause of death were diabetes 
mellitus and renal insufficiency.

3.  At the time of his death, service connection was not in 
effect for any disabilities.

4.  The record contains no medical evidence that the 
veteran's sepsis, right thalamic stroke, pulmonary congestion 
and hypostasis, hypertensive renal disease, gouty arthritis, 
diabetes mellitus, and/or renal insufficiency were incurred 
during his active military service or that there is a nexus 
between the cause of the veteran's death and any disease or 
injury incurred or aggravated during his active military 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 1310, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one that is plausible.  The VA benefits 
system requires more than just an allegation of entitlement.  
A claimant must submit supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Although the claim need not be conclusive, the 
statute requires the claim to be accompanied by some 
evidence.  Id.  If she has not presented a well-grounded 
claim, her appeal must fail and there is no duty to assist 
her further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(1999).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(c)(1) (1999).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3) (1999).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (1999).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

The veteran's death, and the disorders identified as its 
cause, satisfy the first element of a well-grounded claim, as 
listed above.  The United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has specified that where the claim at 
issue is service connection for the cause of death, the first 
element -- competent medical evidence of a current disability 
-- will always be met, as the current disability is by 
definition the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  Therefore, the 
next question is whether there is medical evidence of a nexus 
between an in-service disease or injury and the cause of the 
veteran's death.  

At the time of his death in January 1992, service connection 
was not in effect for any disability, nor is there evidence 
that a claim for VA disability compensation benefits had ever 
been filed.  

Immediately prior to his death, the veteran was hospitalized 
at Walter Reed Army Medical Center (WRAMC) from December 1991 
to January 1992 following a large thalamic hemorrhagic 
stroke.  A "Death Summary" from WRAMC reveals a history of 
hypertension, diabetes, renal insufficiency, peptic ulcer 
disease, gouty arthritis, anemia, and a cerebrovascular 
accident in 1990.  At the time of his death, septic syndrome, 
pansinusitis, fungal colonization of the bladder, and right 
thalamic hemorrhagic stroke, hypertension, gouty arthritis, 
diabetes mellitus, multi-organ system failure with renal 
insufficiency and hepatic insufficiency, history of peptic 
ulcer disease, and follicular dermatitis were diagnosed.

A January 1992 Certificate of Death indicates that the 
veteran died in January 1992 at the age of 64 years, and that 
the immediate cause of the veteran's death was sepsis.  It 
was noted on the Certificate of Death that an autopsy was 
performed.  An August 1995 correction to the veteran's death 
certificate listed the immediate cause of death as due to 
sepsis, right thalamic stroke, pulmonary congestion and 
hypostasis, hypertensive renal disease, and gouty arthritis; 
other significant conditions contributing to death but not 
resulting in the underlying cause of death were diabetes 
mellitus and renal insufficiency.  

The appellant has argued that the veteran's cause of death 
was related to his in-service hypertension, hypertensive 
renal disease, and gouty arthritis and that these 
disabilities were present since service.  At a personal 
hearing before the undersigned Acting Board Member in 
November 1997, the appellant testified that her spouse 
received frequent medical treatment at Fort Carson associated 
with various ailments, including "trouble with swelling of 
his feet" from the time of service separation until 1972.  
Transcript (T.) at 10-11.  She reported that the veteran had 
hypertension since 1955 and was treated with hypertension 
medication prior to retirement from the service.  T. at 12.  

At the November 1997 personal hearing, the appellant's son 
testified that various pertinent disabilities, including 
pulmonary congestion, diabetes, and blood diseases which 
eventually resulted in the veteran's death had their onset 
during active service.  He also indicated that the 
appellant's claim of service connection for the cause of the 
veteran's death was supported by the veteran's service 
medical records showing extensive treatment associated with 
numerous diseases which eventually caused his death in 1992.

While the Board is sympathetic to the assertions advanced by 
the appellant and her son that the veteran's death was 
related to service, they are not qualified to render a 
medical opinion and their statements cannot serve as 
competent medical evidence of the etiology of any disorder 
that caused or materially contributed to the veteran's 
demise.  In the absence of evidence that the appellant or her 
son have the expertise to render an opinion about the nexus 
between the veteran's death and his period of service, their 
assertions about such a relationship are afforded no 
probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The medical evidence contained in the claims file that could 
potentially provide the required "competent medical 
opinion" are the service medical records, the post-service 
medical records, including those generated contemporaneous to 
the veteran's fatal illness, and a Special VA Internal 
Medicine and Cardiology Review, dated in September 1999, and 
prepared by Dr. J.H., M. D., a Board-Certified Consultant in 
Internal Medicine and Cardiology, pursuant to the Board's 
1998 remand.  A complete review of the medical evidence fails 
to reveal any medical opinion or physician's comments 
supporting the appellant's contention that a disability 
incurred in or aggravated by service was either the 
principal, or a contributory, cause of the veteran's death.  

In the September 1999, Special Internal Medicine and 
Cardiology Review, Dr. J.H., M. D., stated that the veteran's 
claims file and the Board remand were reviewed in detail.  
First, the veteran's death summary record was reviewed in 
detail "in order to establish a frame of reference around 
which the cause of death [could] be discussed."  In 
analysis, Dr. J.H. stated that based upon the "death 
summary" and all available records regarding the veteran's 
final hospitalization, it was his firm belief that the 
veteran died of sepsis.  Dr. J.H. stated that the veteran's 
"stroke per se appears not to have been related to the 
ultimate cause of death, but sepsis is overwhelmingly the 
likely cause of his demise."  

Dr. J.H. then provided a detailed review of the veteran's 
pertinent service medical records and post-service medical 
records, and stated that "after a complete review of the 
entire medical records from his military service and ending 
in 1965," he found no evidence that hypertension was 
present; no evidence that diabetes was present; no clear 
evidence that gouty arthritis was present; no clear evidence 
that any chronic pulmonary congestion or hypostases ever 
existed; and no evidence that hypertensive renal disease was 
present prior to 1965.  In response to a question of whether 
there was a causal relationship between any in-service 
symptomatology, and any of the disorders noted in the Death 
Certificate, Dr. J.H. opined that he found no evidence of any 
relationship whatever between the veteran's terminal sepsis, 
pulmonary congestion, hypostasis, hypertensive renal disease, 
gouty arthropathy, and/or diabetes mellitus and renal 
insufficiency prior to 1965.  Dr. J.H. concluded by stating 
that it was his firm belief that the veteran died of sepsis, 
not his stroke, and that his diabetes, renal insufficiency, 
and gouty arthritis had no significant contribution to his 
final illness and death and were in fact not preceded by any 
antecedent symptoms during the veteran's period of active 
duty.  This medical assessment clearly offers no support to 
the appellant's claim that her husband's death was associated 
with service or a disease or injury of service origin.  

The Board must conclude from an overview of the evidence of 
record that the appellant has not satisfied a prerequisite 
for a well grounded claim of entitlement to service 
connection for the cause of the veteran's death since there 
is no competent medical evidence or opinion which supports 
the appellant's assertion that any disability related to 
service or of service origin caused or contributed to the 
cause of his death.  

The Board has also considered whether the disabilities which 
were listed in the 1995 correction of the veteran's death 
certificate, that is, sepsis, right thalamic stroke, 
pulmonary congestion and hypostasis, hypertensive renal 
disease, gouty arthritis, diabetes mellitus and renal 
insufficiency, should have been service connected.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops diabetes mellitus, hypertension, arthritis 
to a degree of disability of 10 percent or more within one 
year of separation from such service, such disease shall be 
presumed to have been incurred in service.

As noted in the Review provided by Dr. D.H., the veteran's 
service medical records contain no indication that he had 
complaints, diagnoses, or treatment of any of the disorders 
at issue.  Nor does the record show that he had compensable 
disability from any of those disorders within the first post-
service year.  None of the evidence contained in the claims 
folder indicates that any of the disabilities listed in the 
veteran's amended death certificate were related, 
presumptively or otherwise, to any disease or injury he 
incurred during his active military service.  Therefore, the 
Board finds that those disorders were not incurred during his 
active military service.  

While the Board is sympathetic to the appellant's claim, and 
fully cognizant of the veteran's lengthy and distinguished 
period of service, as the claims file is negative for 
competent medical evidence of a nexus between the veteran's 
death and any disability related to service or of service 
origin, her claim of service connection for the cause of the 
veteran's death must be denied as not well-grounded.  In 
September 1995, the appellant was advised by the RO, and is 
again advised herein, that in order to present a well-
grounded claim of service connection the cause of the 
veteran's death, she must submit competent medical evidence 
showing that a disease or injury of service origin was either 
the principal, or a contributory, cause of his death.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Since a well-grounded claim has not been submitted, and there 
is no indication of the existence of pertinent evidence that 
could make the claim well grounded, the VA is not obligated 
by statute to assist the appellant in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a).  Epps 
v. Gober, 126 F.3d 1464 (1997).  

Finally, it is noted that the appellant had identified at her 
hearing before the Board, potential medical facilities that 
she believed had in their possession medical evidence 
pertinent to her claim, including one at Fort Carson, 
Colorado.  Pursuant to the Board's 1998 remand and in 
accordance with the provisions of 38 U.S.C.A. § 5103, the RO 
made diligent efforts to obtain the purported evidence 
identified by the appellant, but without success.  The Board 
finds no basis upon which to pursue further development.  
38 U.S.C.A. §§ 5103, 5107.  


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

